Stover, J.
(dissenting) : The complaint seeks to charge defendant under the' contract for . passage, and alleges a failure to'deliver baggage received as a carrier.
It is alleged (that the suit cases were delivered to the baggage-master of defendant, upon the wharf or dock from which the steamer 'was -to sail. This, I think, was a delivery to the ship under the contract.
, The plaintiff had ample- opportunity to declare the value of the property delivered and .thus protect both herself and the company. She was bound by the contract to declare it at the time of delivery^ and, failing, cánnot recover the excess value. I think the judgment should be reversed and judgment directed for $100.
Judgment affirmed, with costs..